         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                    1:20-cr-708-KWR

ANTHONY BUNTYN,

               Defendant.



                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Defendant’s Motion to Dismiss Indictment

Counts 1 and 2, filed September 16, 2020. Doc. 29. Having reviewed the parties’ pleadings and

exhibits, the Court finds that Defendant’s motion is not well-taken and, therefore, is DENIED.

                      BACKGROUND AND PROCEDURAL HISTORY

       Defendant filed three motions to dismiss Counts 1 and 2 of the indictment, the first on

August 5, 2020 (Doc. 24), the second and third on September 16, 2020. Docs. 29 and 30. On

December 3, 2020, the Court denied Defendant’s first motion to dismiss. The Court now turns to

Defendant’s second motion to dismiss.

       On February 26, 2020, the Grand Jury returned an indictment charging Defendant with

three counts for allegedly abusing detainees in his care while working as a private prison transport

officer for Prisoner Transportation Services of America (PTS), in violation of 18 U.S.C. § 242 and

18 § U.S.C. 1512(b)(3). Doc. 2.

       The relevant counts of the indictment provide:
             Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 2 of 11




                                                   Count 1
           On or about March 26, 2017, in Socorro County, in the District of New Mexico,
           the defendant, ANTHONY BUNTYN, while acting under color of law, willfully
           deprived detainee W.Y. of the right, secured and protected by the Constitution and
           laws of the United States, to be free from deprivation of liberty without due process
           of law, which includes the right to be free from unreasonable force from a prisoner
           transport officer. Specifically, Defendant ANTHONY BUNTYN repeatedly tased
           detainee W.Y., without legal justification, while W.Y. was handcuffed. This
           offense involved the use of a dangerous weapon and resulted in bodily injury to
           W.Y.
           In violation of 18 U.S.C. § 242.

                                                 Count 2
           On or about March 26, 2017, in Socorro County, in the District of New Mexico,
           and elsewhere, the defendant, ANTHONY BUNTYN, while acting under color of
           law, willfully deprived detainees, including detainees A.S., W.Y., S.K., and J.P.,
           and other detainees being transported in the PTS van, of the right, secured and
           protected by the Constitution and laws of the United States, to be free from
           deprivation of liberty without due process of law, which includes the right to be
           free from a prison transport officer's deliberate indifference to conditions of
           confinement that pose a substantial risk of serious harm to detainee health or safety.
           This offense resulted in bodily injury to detainees A.S., W.Y., S.K., and J.P.
           In violation of 18 U.S.C. § 242.1

Id.

                                                   DISCUSSION

           The Parties’ Assertions

           Defendant moves a second time to dismiss Counts 1 and 2 of the indictment, asserting that

18 U.S.C. § 242 is unconstitutionally vague, and alternatively that the allegedly criminal acts

committed by Defendant do not violate clearly established law and thus are not “cognizable

violation[s]” under § 242. Doc. 29 at 1-2. Specifically, Defendant first argues that the statute is

unconstitutionally vague because it does not provide clear notice of what conduct is prohibited.

Second, Defendant posits that Justice Douglas’ reasoning in the seminal case Screws v. United

States (325 U.S. 91, 92, 65 S. Ct. 1031, 1031, 89 L. Ed. 1495 (1945)), discussing the “willfulness”



1
    Defendant has not contested the validity of Count 3, which the Court has therefore excluded.

                                                           2
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 3 of 11




requirement of § 242, purportedly seeking to “rescue” the statute from unconstitutionality, violates

the non-delegation doctrine. Id. at 8-9. (“…[I]n an effort to avoid a vagueness problem,

[impermissibly] leaves to the courts the job of setting the parameters of what acts fall within the

purview of the statute.”).

       In the alternative, Defendant argues that even under the government’s view of the evidence,

“the use of an electronic taser and the creation of allegedly unsanitary conditions of confinement

do not constitute a deprivation of liberty under any established case law,” and thus, Defendant was

not provided with fair notice that his conduct was a violation under § 242. Id. at 2-3, 12.

       The United States’ counters in response that it is well-established by the Supreme Court

and other jurisdictions that § 242 is constitutional, not vague, and that the due process rights

violations allegedly committed by Defendant are clearly established. Doc. 33 at 1-2. Defendant’s

reply largely argues that the United States has misconstrued the difference between a right being

clearly established and the requisite standard, which is that prior precedent must put a defendant

on notice that his or her specific conduct violates a clearly established right. Doc. 39 at 1.

Defendant contends that the United States fails to provide any case that would notify Defendant

that “his conduct in tasing a non-compliant, handcuffed detainee, in order to ensure compliance with

commands, violates the established right to be free from unreasonable force.” Id. at 3.

I.      The Void for Vagueness Doctrine

       “[T]he void-for-vagueness doctrine requires that a penal statute define the criminal offense

with sufficient definiteness that ordinary people can understand what conduct is prohibited and in

a manner that does not encourage arbitrary and discriminatory enforcement.” United States v.

Corrow, 119 F.3d 796, 802 (10th Cir. 1997) (quoting Kolender v. Lawson, 461 U.S. 352, 357, 103

S.Ct. 1855, 1858, 75 L.Ed.2d 903 (1983)). This generally raises concerns of fair notice and

adequate enforcement standards. United States v. Gaudreau, 860 F.2d 357, 359 (10th Cir. 1988).
                                                  3
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 4 of 11




       While acknowledging that the United States Supreme Court in Screws rejected a challenge

of unconstitutionality against § 242, Defendant urges this Court to “re-examine” that decision in

light of more recent Supreme Court decisions addressing the vagueness doctrine. Doc. 29 at 4-5.

       § 242 is not Unconstitutionally Vague

       The thrust of Defendant’s vagueness argument is two-fold. First, Defendant claims that §

242 is unconstitutionally vague because the wording of the statute leaves interpretation of

applicable conduct up to the vagaries of the prosecution. Id. at 5 (“… [The] fuzzy, indefinite,

vague language of the statute is left to find its interpretive scope in the political whims of

prosecutors. Such a statute can never comport with due process.”). Defendant posits that the statute

fails to provide clear notice as to what conduct is prohibited. Id. at 8. Focusing on Justice Douglas’

reasoning in Screws, Defendant’s second argument claims that the inherent vagueness of the

statute violates the non-delegation doctrine because it requires the judiciary to invade the province

of Congress to determine exactly what conduct falls within the statute’s parameters. Id. at 10

(“Justice Douglas’ opinion, grafted onto § 242 an “intent to deprive a person of a right which has

been made specific either by the express terms of the Constitution or laws of the United States or

by decisions interpreting them.” Id. In doing so, § 242 unconstitutionally delegates to the courts

the role of defining the acts that fall within its purview.”). The Court disagrees.

       In support of his position that § 242 should be invalidated for vagueness, Defendant quotes

Johnson v. United States (576 U.S. 591, 597 (2015)) (“We are convinced that the indeterminacy

of the wide-ranging inquiry required by the residual clause both denies fair notice to defendants

and invites arbitrary enforcement by judges.”). However, the Johnson Court ruling has no bearing

on the instant statute; it nullified the residual clause of the Armed Career Criminal Act (18 U.S.C.

§ 924) concerning the definition of a “violent felony.” Id. at 605 (“Here, the experience of the



                                                  4
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 5 of 11




federal courts leaves no doubt about the unavoidable uncertainty and arbitrariness of adjudication

under the residual clause.”). The Court rejects Defendant’s reasoning that because in some

instances the Supreme Court will “reconsider its precedent when it becomes impractical in

application,” (Doc. 35 at 10) as it did in Johnson, the Court should do so with § 242. Defendant’s

arguments are not novel, and the government is correct that § 242 has repeatedly been upheld as

constitutional by both the Supreme Court, in United States v. Lanier (520 U.S. 259 (1997)), as

well as courts of other jurisdiction:

        We applied this standard in Screws v. United States, 325 U.S. 91, 65 S.Ct. 1031, 89
        L.Ed. 1495 (1945), which recognized that the expansive language of due process
        that provides a basis for judicial review is, when incorporated by reference into §
        242, generally ill suited to the far different task of giving fair warning about the
        scope of criminal liability. The Screws plurality identified the affront to the warning
        requirement posed by employing § 242 to place “the accused ... on trial for an
        offense, the nature of which the statute does not define and hence of which it gives
        no warning.” At the same time, the same Justices recognized that this constitutional
        difficulty does not arise when the accused is charged with violating a “right which
        has been made specific either by the express terms of the Constitution or laws of
        the United States or by decisions interpreting them.” When broad constitutional
        requirements have been “made specific” by the text or settled interpretations,
        willful violators “certainly are in no position to say that they had no adequate
        advance notice that they would be visited with punishment.... [T]hey are not
        punished for violating an unknowable something.” Accordingly, Screws limited the
        statute's coverage to rights fairly warned of, having been “made specific” by the
        time of the charged conduct.

Id. at 267 (internal citation omitted).

        The Court is further persuaded by the government’s citation to the Fifth Circuit and other

district courts involving substantially similar issues resulting in the same outcome, and notes that

Defendant has neither acknowledged the applicability of those cases nor provided countervailing

ones. See United States v. Teel, 299 Fed. Appx. 387, 389 (5th Cir. 2008) (“Teel's assertion that 18

U.S.C. § 242 is unconstitutionally vague is unmeritorious. The facial constitutionality of § 242

was settled long ago, Screws v. United States, 325 U.S. 91, 103-04, 65 S.Ct. 1031, 1036-37, 89



                                                  5
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 6 of 11




L.Ed. 1495 (1945), as was the statute's application to the right to be free from excessive force

under color of law, see United States v. Stokes, 506 F.2d 771, 776 (5th Cir.1975) (construing § 242

to encompass a due process right to be free from unreasonable, unnecessary, or unprovoked force

by state actors). In light of this precedent, Teel cannot demonstrate that he lacked fair notice that

beating a restrained inmate to death would be unlawful under the Constitution and, hence, subject

to criminal liability under § 242.”); United States v. McCoy, 2016 WL 1248743, at *12 (E.D. Ky.

Mar. 29, 2016) (rejecting a void for vagueness argument pursuant to Screws); United States v.

Peterson, 2015 WL 8793799, at *3 (D. Neb. Nov. 23, 2015), report and recommendation adopted,

United States v. Peterson, 2015 WL 8770013 (D. Neb. Dec. 14, 2015). Accordingly, the Court

rejects Defendant’s argument that § 242 is unconstitutionally vague.

       Similarly, the Court is unconvinced by Defendant’s tenuous argument that the statute

violates the non-delegation doctrine in purportedly leaving to the courts the job of interpreting

what conduct falls within the statute. Doc. 29 at 9. The Court agrees with the United States that

Defendant’s argument, set forth mostly as an attack on Justice Douglas’ reasoning in Screws (Id.

at 9-10), essentially amounts to “a challenge to the very notion of judicial review,” and is without

merit. Doc. 33 at 5.

       Defendant’s Alternative Argument that his actions did not violate Clearly Established
       Law is Denied.

       Relying on United States v. Lanier, 520 U.S. 259 (1997), a case actually upholding the

constitutionality of § 242, Defendant argues in the alternative that his conduct did not violate

clearly established law and that he was not provided “fair warning” because there is no apposite

case that would “disclose” his action to be within the scope of § 242. Doc. 29 at 12.

         First, the Court finds problematic Defendant’s continual reliance upon his own version of

the facts when he avers that under the Due Process clause no prior judicial decisions give notice

                                                 6
           Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 7 of 11




that his conduct was within the scope of the statute. Defendant ties his legal arguments to the

assertion that his conduct was “perfectly reasonable” when he tased the inmate whom, he alleges,

was resisting his commands and refusing to return to the transport van. Doc. 29 at 10, 15; Doc. 35

at 3. Likewise, the caselaw Defendant cites, such as Youngquist v. Bd. of County Commissioners

for Curry County, New Mexico (2016 WL 9725196 (D.N.M. Dec. 13, 2016)), hinges upon the

Court accepting his version of the facts.2 Here, however Defendant’s rendition is not what is

alleged in the indictment before this Court. Defendant may certainly present at trial his version of

what transpired, but the Court will not conduct a review of purported facts outside of the

indictment, particularly disputed facts, at the pre-trial stage in a motion to dismiss. United States

v. Pope, 613 F.3d 1255, 1259 (10th Cir. 2010) (“If contested facts surrounding the commission of

the offense would be of any assistance in determining the validity of the motion, Rule 12 doesn't

authorize its disposition before trial.”) (emphasis in original). The Court will only do so in very

limited of circumstances which are not applicable here. Id. at 1260 (“…[We] have held, courts

may entertain even motions to dismiss that require resort to facts outside the indictment and

bearing on the general issue in the ‘limited circumstances’ where ‘[1] the operative facts are

undisputed and [2] the government fails to object to the district court's consideration of those

undisputed facts,’ and [3] the district court can determine from them that, ‘as a matter of law, the

government is incapable of proving its case beyond a reasonable doubt.’ United States v. Hall, 20

F.3d 1084, 1088 (10th Cir.1994)…[D]ismissals under this latter rubric are the ‘rare exception.’”)

(emphasis in original).



2
  In Youngquist, the Court granted defendant’s motion for summary judgment on the basis of qualified immunity,
finding that the plaintiff “failed to carry her burden to show that the law clearly established that using a Taser against
a target who refused to obey verbal commands [of detention officers] and resisted less forceful attempts to induce
compliance constituted excessive force.” Id. at *6. The Court emphasized this was decision was warranted “in this
circumstance.” Id. at 5 (emphasis in original).


                                                            7
        Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 8 of 11




       As the Court explained in its prior Memorandum and Opinion Order denying Defendant’s

Motion to Dismiss the same counts for insufficiency of the indictment (Doc. 24), the Court will

not engage in such an analysis at the pre-trial stage. United States v. Hall, 20 F.3d 1084, 1087

(10th Cir. 1994) (“Generally, the strength or weakness of the government's case, or the sufficiency

of the government's evidence to support a charge, may not be challenged by a pretrial motion. An

indictment should be tested solely on the basis of the allegations made on its face, and such

allegations are to be taken as true. Courts should refrain from considering evidence outside the

indictment when testing its legal sufficiency.”) (internal citations omitted). In advocating his

position Defendant once again runs afoul of contesting evidence and arguing the relative strength

of the government’s case from his perspective.

       The Rights Defendant is Charged with Violating are Clearly Established

       Defendant’s relies upon Lanier for the proposition that his alleged actions did not violate

clearly established law and that he was not provided with fair warning that his conduct fell within

the parameters of § 242. That reliance is misplaced.

       In Lanier, the Supreme Court discussed what constitutes fair warning:

       The ... principle is that no man shall be held criminally responsible for conduct
       which he could not reasonably understand to be proscribed. There are three related
       manifestations of the fair warning requirement. First, the vagueness doctrine bars
       enforcement of a statute which either forbids or requires the doing of an act in terms
       so vague that men of common intelligence must necessarily guess at its meaning
       and differ as to its application. Second, as a sort of junior version of the vagueness
       doctrine, the canon of strict construction of criminal statutes, or rule of lenity,
       ensures fair warning by so resolving ambiguity in a criminal statute as to apply it
       only to conduct clearly covered. Third, although clarity at the requisite level may
       be supplied by judicial gloss on an otherwise uncertain statute, due process bars
       courts from applying a novel construction of a criminal statute to conduct that
       neither the statute nor any prior judicial decision has fairly disclosed to be within
       its scope. In each of these guises, the touchstone is whether the statute, either
       standing alone or as construed, made it reasonably clear at the relevant time that the
       defendant's conduct was criminal.



                                                 8
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 9 of 11




United States v. Lanier, 520 U.S. 259, 265–67 (1997) (internal citations and quotations omitted).

        The Supreme Court further explained that in determining whether a right was clearly

established, the precedent relied upon need not have substantially similar facts to notify a

defendant that the relevant conduct was a violation. Id. at 269 (“Nor have our decisions demanded

precedents that applied the right at issue to a factual situation that is ‘fundamentally similar’ at the

level of specificity meant by the Sixth Circuit in using that phrase. To the contrary, we have upheld

convictions under § 241 or § 242 despite notable factual distinctions between the precedents relied

on and the cases then before the Court, so long as the prior decisions gave reasonable warning that

the conduct then at issue violated constitutional rights.”). The Supreme Court likened the fair

warning requirement to qualified immunity in the civil context. Id. at 270. (“So conceived, the

object of the ‘clearly established’ immunity standard is not different from that of ‘fair warning’ as

it relates to law ‘made specific’ for the purpose of validly applying § 242. The fact that one has a

civil and the other a criminal law role is of no significance; both serve the same objective…”).

       Here, the United States has provided ample caselaw demonstrating the rights at issue were

clearly established such that Defendant cannot say he was not on notice that his alleged conduct

in the indictment, such as the unreasonable use of a taser (Count 1), may constitute excessive force.

See Casey v. City of Fed. Heights, 509 F.3d 1278, 1286 (10th Cir. 2007) (finding use of a taser

unreasonable when the record established the plaintiff was not violent and had been provided any

warning prior to the tasing); Cavanaugh v. Woods Cross City, 625 F.3d 661, 665 (10th Cir. 2010)

(citing Casey, holding that an officer’s use of a taser under the circumstances was “objectively

unreasonable”); Estate of Booker v. Gomez, 745 F.3d 405, 428–29 (10th Cir. 2014) (concluding

that the defendants were on notice that use of force, including a taser, “on a person who is not

resisting and who is restrained in handcuffs is disproportionate” violated detainee’s constitutional



                                                   9
         Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 10 of 11




right.).3 Defendant’s efforts in reply to distinguish those cases as not representing clearly

established law fail particularly because Defendant’s position requires the Court’s acceptance of

his alleged version of the facts.

        Similarly, a detainee’s constitutional right to be free from an officer’s deliberate

indifference to conditions of confinement posing a substantial risk of serious harm to health or

safety is clearly established. See Bainum v. Sedgwick County Commissioners, 27 Fed. Appx. 965,

968–69 (10th Cir. 2001) (“While the conditions under which a prisoner is held are subject to

scrutiny under the Eighth Amendment, the conditions under which a pretrial detainee is confined

are scrutinized under the Due Process Clauses of the Fifth and Fourteenth Amendments…The

Eighth Amendment requires jail officials “to provide humane conditions of confinement by

ensuring inmates receive the basic necessities of adequate food, clothing, shelter, and medical care

and by taking reasonable measures to guarantee the inmates' safety) (internal citation omitted);

DeSpain v. Uphoff, 264 F.3d 965, 971 (10th Cir. 2001) (Prison officials acting with “deliberate

indifference to inmate health and safety” may violate the Eighth Amendment; Gee v. Pacheco, 627

F.3d 1178, 1189 (10th Cir. 2010) (plaintiff’s allegations of abuse while being transported between

prisons sufficiently alleged facts to establish a possible Eighth Amendment violation); Allen v.

Avance, 491 Fed. Appx. 1, 4 (10th Cir. 2012).

        Notably, as the United States points out, Defendant argues that he is not on notice of what

alleged conduct violated detainees’ constitutional rights with respect to Count 2, yet in his third

motion to dismiss the indictment, filed on the same day, Defendant prefaces his brief by stating,

“Specifically, the discovery provided by the government references inmate complaints that Mr.

Buntyn and the other PTS officer failed to provide the inmates with sufficient restroom breaks or


3
 The United States also cited apposite caselaw from the 5th, 6th, and 8th Circuit Courts. Doc. 33 at 7-8. The Court
deems it unnecessary to include those citations but notes they yield a similar conclusion.

                                                        10
          Case 1:20-cr-00708-KWR Document 40 Filed 12/14/20 Page 11 of 11




food, that the van was dirty and at times overcrowded, and that the officers failed to provide

necessary medical care.” Doc. 30 at 2. Thus, it would appear Defendant is in fact aware of the

conduct at issue. Nevertheless, the Court concludes that the language charged in the indictment is

sufficient on its own to survive the motion to dismiss.

          Defendant next seeks to distinguish the factual background of cases cited by the

government because, in this action, “[he] was operating a prisoner transport, the circumstances of

which required him to keep the passengers in the van for long periods as they completed their

ordered route, allowed him to stop only at secure jail facilities for prisoner bathroom breaks, and

required him to purchase meals as instructed and approved through the transport company.” Doc.

35 at 8. Defendant faults the United States for failing to discuss the factual circumstances behind

its citations as well as those of the instant action. Id. at 9. However, as the Court has previously

stated, Defendant seeks to hold the indictment to a higher level of specificity than is required at

the pretrial stage and seeks impermissibly to contest the strength of the evidence.

          With respect to Count 2, the Court similarly concludes that Defendant cannot say he was

not on notice that his alleged conduct fell within the parameters of constitutionally protected and

clearly established rights. Accordingly, Defendant’s second motion to dismiss the indictment is

denied.

          IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Indictment (Doc.

29) is DENIED for reasons described in this Memorandum Opinion and Order.




                                                11
